DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/4/20 has been entered.
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed 11/4/20 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Status of the Application
	Claim(s) 1-26 is/are pending.
	Claim(s) 9-10 and 12-17 is/are withdrawn.
	Claim(s) 1-8, 11, and 18-26 is/are rejected.
Claim Rejections – 35 U.S.C. § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

    PNG
    media_image1.png
    281
    1244
    media_image1.png
    Greyscale

Claim(s) 1, 3, 5, 8, 11, 18, 20, 22, and 25-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lynn et al. (US 20150062893 A1) [hereinafter Lynn].
	Regarding claim 1, Lynn teaches a method of sanitizing an industrial livestock facility, comprising: 
	monitoring at least one room of the industrial livestock facility (see [0039]) with a sensor (see presence detection sensor, [0041]) operably connected to a controller (required for intended operation of system, see e.g. [0074]) to detect that a human is present in the at least one room (see [0041]); 
	providing a first light (see e.g. conventional light, 50, [0041]) having a first spectral content when the human is present using a first lighting element (see visible light, [0044]); and 
	providing a second light (see e.g. UVLEDs, 60, [0041])) having a second spectral content within a narrow range of wavelengths (see [0042]) to inhibit bacteria growth when the human is not detected using a second lighting element (see [0047]); 
	wherein the controller is operably connected to the first lighting element by a first switching element (see plurality of switches, [0044]) and to the second lighting element by a second switching element (see same) and actuates the first and second switching elements based on the presence of the human detected by the sensor (see [0047]). 

	Regarding claim 3, Lynn teaches the narrow range of wavelengths is in between 100 nanometers and 400 nanometers (see Lynn, [0042]).
	Regarding claim 5, Lynn teaches the sensor is a motion detector (see Lynn, [0045]).
	Regarding claim 8, Lynn teaches the first light is provided by a light emitting diode (see Lynn, [0062]).
	Regarding claim 11, Lynn teaches the first spectral content and the second spectral content are different (see Lynn, [0042]).

	Regarding claim 18, Lynn teaches a biosecurity system for an industrial livestock facility, comprising: 
	a sensor (see motion sensor, [0045]) to monitoring at least one room of the industrial livestock facility and to detect a human presence in the at least one room (see same), the sensor operably connected to a controller (required for intended operation of system, see e.g. [0074]); 
	a first lighting device (see e.g. conventional light, 50, [0041]) having a first spectral content being illuminated when the human presence is detected (see e.g. whether or not a human is detected), the first lighting device operably connected to a first switching element (see of plurality of switches, [0044]); 
	a second lighting device (see e.g. UVLEDs, 60, [0041]) having a second spectral content within a narrow range of wavelengths (see [0072]) being illuminated when the human presence is not detected (see [0047]), wherein the second spectral content inhibits growth of a bacterium (see [0042]), the second lighting device operably connected to a second switching element (see of plurality of switches, [0044]); and 
	wherein the controller is operably connected to the first switching element and the second switching element (required for intended operation of system, see [0044]) and actuates the first and second switching elements based on the presence of the human detected by the sensor (see [0047]).

	Claim 20 is rejected for similar reasons as claim 3, above. 
	Claim 22 is rejected for similar reasons as claim 5, above. 
	Claim 25 is rejected for similar reasons as claim 8, above. 
	Claim 26 is rejected for similar reasons as claim 11, above. 

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image2.png
    158
    934
    media_image2.png
    Greyscale

Claim(s) 6 and 23 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lynn et al. (US 20150062893 A1) [hereinafter Lynn].
	Regarding claim 6, Lynn fails to explicitly disclose an auxiliary sensor. However, in a another embodiment, Lynn teaches monitoring the at least one room with an auxiliary sensor (see additional sensors, Lynn, [0077]) operably connected to the controller (see same); and providing the second spectral content using the controller to actuate the second switching element (enabling disinfecting light) based on an environmental condition of the room detected by the auxiliary sensor (e.g. closed door, [0077]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the embodiments of Lynn to enable the ability to further ensure that the system detects the person’s presence, in the manner taught by Lynn. 
	Regarding claim 23, Lynn fails to explicitly disclose an auxiliary sensor. However, in a another embodiment, Lynn teaches an auxiliary sensor (see additional sensors, Lynn, [0077]) to monitor the at least one room, the auxiliary sensor operably connected to the controller (see same); and, wherein the controller actuates the second switching element to enable emission of the second spectral content (enabling disinfecting light) based on an environmental condition of the room detected by the auxiliary sensor (see e.g. closed door, [0077]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the embodiments of Lynn to enable the ability to further ensure that the system detects the person’s presence, in the manner taught by Lynn. 

Claim(s) 2, 4, 19, and 21 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lynn, as applied to claim 1 and 18 above, and further in view of Yin et al., Light based anti-infectives: ultraviolet C irradiation, photodynamic therapy, blue light, and beyond, Current Opinion in Pharmacology 2013, 13:731–762 (hereinafter “Yin”).
	Regarding claim 2, Lynn fails to explicitly disclose the narrow range of wavelengths is in between 410 nanometers and 450 nanometers. However, Yin teaches a sterilization system wherein blue light of the claimed wavelengths (see e.g. Yin, p751, col 2, para 3, p746, col 1, para 2) can provide antimicrobial effects (see Yin, p746, col 1) including photinactivating, killing, or preventing biofilms (see p746, col 2, p748) without causing the material degradation effects of sustained UV and much less damage to mammalian cells (see p746, col 1). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Yin and the combined prior art to replace or augment with blue light sources, because a skilled artisan would have been motivated to try using blue light with less UV to achieve the ability to provide antimicrobial effects without the harm to mammalian cells, in the manner taught by Yin. It is noted that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05(I).
	Regarding claim 4, Lynn fails to explicitly disclose the narrow range of wavelengths is in between 410 nanometers and 450 nanometers. However, Yin teaches a sterilization system wherein blue light can provide antimicrobial effects (see Yin, p746, col 1) including photinactivating, killing, or preventing biofilms (see p746, col 2, p748) without causing the material degradation effects of sustained UV and much less damage to mammalian cells (see p746, col 1). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Yin and the combined prior art to replace or augment with blue light sources, because a skilled artisan would have been motivated to try using blue light with less UV to achieve the ability to provide antimicrobial effects without the harm to mammalian cells, in the manner taught by Yin. 
	Regarding claim 19, the combined teaching of Lynn fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Yin, for similar reasons as claim 2 above. 
	Regarding claim 21, the combined teaching of Lynn fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Yin, for similar reasons as claim 4 above. 

Claim(s) 7 and 24 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lynn, as applied to claim 1 and 18 above, and further in view of Yoon (KR 20130004276 U).
	Regarding claim 7, Lynn fails to explicitly disclose the auxiliary sensor detects at least one of: humidity, temperature, a bacteria, a virus, and a predetermined chemical. However, Yoon teaches a system to provide efficient UV sterilization of air into a room for livestock, wherein the light intensity is based on the detection of an auxiliary temperature sensor (see p3, para 7 of the translation) which enables compensation for outside wind speed (see same). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Yoon in an/or in addition to the UV irradiation system of the prior art, to enable the ability to further optimize sterilization of the air and compensate for outside wind speed, in the manner taught by Yoon.
	Regarding claim 24, the combined teaching of Lynn fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Yoon, for similar reasons as claim 7 above. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881